Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. The learned trial court erred in directing a verdict, because a question of fact existed which should have been submitted to the jury, to wit: Whether or not the indemnity agreement was intended to cover the bond executed on May 22, 1926, upon which judgment had already been entered against the plaintiffs in this action, or whether it was intended to cover a new bond intended to be executed to provide for Berghoffen’s remaining within the jail limits Furthermore, this court has heretofore held that a question of *685fact existed by the affirmance of the order denying a motion for summary judgment. Rich, Young, Seeger and Scudder, JJ., concur; Lazansky, P. J., dissents.